Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Response to Amendment
Applicant's argument, filed on December 07, 2021 has been entered and carefully considered. Claims 1-19 are pending. 

Response to Arguments
3.	On pages 12-13 applicant argues " the obviousness rejection of claim 1 as set forth in the Office Action is improper because it is not based on rational underpinning required to support the legal conclusion of obviousness and must be withdrawn,". While the applicant's argument points are understood, the examiner respectfully disagrees it is because Norkin discloses filtering control and in particular to controlling deblocking filtering over block boundaries in a video frame by applying different filters for different block sizes such as CU, PU or/and TU sizes. Accordingly, the deblocking filtering strength is adjusted based on the block size, which implies that the amount of modification applied to pixels by the deblocking filter is varied depending on the block size. The amount of modification that is being varied is in one embodiment the number of pixels to be modified and Ikai discloses a filter device for correcting a pixel value of a target pixel to be processed, when encoded image information is decoded, the target pixel being included in a given block and positioned in vicinity to a boundary between the given block and an adjacent block adjacent to the given block, the encoded image 
	On page 13-14 applicant argues “Ikai fail to disclose using a width or a height of a current picture block to determine a target filter”, as claimed in claim 1.  While the applicant's argument points are understood, the examiner respectfully disagrees it is because Ikai discloses in [fig. 1-4, and para 0074]- the block size of the target block to be filtered is equal to a block size of the target block that has not been subjected to the shrinking/pixel skipping (i.e., a block size of the target block that has been subjected to the enlarging/interpolation), which shrinking/pixel skipping is carried out before the orthogonal transformation. Note that the block size is not a scalar value, but a vector value indicated by width and height (width.times.height), even though Ikai discloses block size information in the form of a vector. However, it is understood that the block will have a height and width.
	Regarding claim 16-19, on page 15-16 applicant argues " the obviousness rejection of claims 16-19 as set forth in the Office Action is improper because it is not based on rational underpinning required to support the legal conclusion of obviousness and must be withdrawn,". While the applicant's argument points are understood, the 
 Therefore, the rejection has been maintained.

	
	

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Norkin et al. (US. Pub. No. 2013/0294525 A1) in view of Ikai (US. Pub. No. 2011/0110603 A1).

Regarding claim 1, Norkin teaches a picture filtering apparatus([see in Fig. 1]-picture filtering), comprising: a memory containing instructions([para 0030]-memoery); and a processor in communication with the memory and upon execution of the instructions, is configured to perform operations, the operations([see in Fig. 8]-in FIG. 8 schematically illustrates an embodiment of a computer 70 having a processing unit 72, such as a DSP (Digital Signal Processor) or CPU (Central Processing Unit)) comprising: determining, based on dimension information of a current picture block, a target filter used to filter the current picture block([see in Fig. 4]- a filter control mechanism to improve deblocking over block boundaries in a video frame. This filter control mechanism adjusts the deblocking according to a block size, in FIG. 4, a block size is determined 401, and a deblocking filtering strength is adjusted 402 based on the determined block size).

In an analogous art, Ikai teaches wherein the dimension information comprises a width or a height of the current picture block([para 0074]- the block size is not a scalar value, but a vector value indicated by width and height (width.times.height)); and performing filtering processing on the current picture block by using the target filter([see in Fig. 2-3]- the filter device 1 sets a target block including a target pixel to be filtered (Step S1).  Subsequently, the block-size determination section 10 determines whether or not the target block has a size equal to or more than the threshold Th1 (Step S2)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Ikai to the modified system of Norkin a filter device for removing block noise occurring at a time of decoding encoded image information obtained by dividing image information into blocks having different sizes and encoding the blocks [Ikai; para 0001].


Claims 2, 4-8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Norkin in view of Ikai as applied to claim 1 above and further in view of Shen et al. (US. Pub. No. 2005/0078750 A1).
Regarding Claim 2, the combination of Norkin and Ikai don’t explicitly disclose determining, from a filter set based on the dimension information of the current picture 
In an analogous art, Shen teaches determining, from a filter set based on the dimension information of the current picture block, the target filter used to filter the current picture block at a boundary, wherein the boundary is a boundary between the current picture block and a neighboring picture block of the current picture block([see in Fig. 8]- in FIG. 8, the dimension of processing target block P is smaller than that of block Q adjacent to the left side of block P, and is larger than the dimensions of blocks R, S, and T  adjacent to the top of block P, In this case, the tap length of horizontal filter processing applied to block P is determined based on the height of block P. Also, of the vertical filter processing applied to block P, the tap length of the one corresponding to the boundary with block R is determined based on the width of block R ); and wherein performing filtering processing on the current picture block by using the target filter comprises: performing, by using the target filter, filtering processing on filtering pixels in the current picture block that are adjacent the boundary([see in Fig. 8]- in FIG. 8, on the other hand, the dimension of processing target block P is smaller than that of block Q adjacent to the left side of block P, and is larger than the dimensions of blocks R, S, and T  adjacent to the top of block P, In this case, the tap length of horizontal filter processing applied to block P is determined based on the height of block P. Also, of the 
Regarding claim 4, Shen teaches performing, by using the target filter, filtering processing on the filtering pixels in the current picture block that are adjacent to the boundary; and performing filtering processing on filtering pixels in the neighboring picture block that neighbor to the boundary([see in Fig. 8]- in FIG. 8, the dimension of processing target block P is smaller than that of block Q adjacent to the left side of block P, and is larger than the dimensions of blocks R, S, and T  adjacent to the top of block P, In this case, the tap length of horizontal filter processing applied to block P is determined based on the height of block P. Also, of the vertical filter processing applied to block P, the tap length of the one corresponding to the boundary with block R is determined based on the width of block R ); Or  Wherein operation further comprise: determining, from the filter set based on dimension information of the neighboring picture block, a second target filter used to filter the  neighboring picture block at the boundary; performing, by using the target filter, filtering processing on the filtering pixels in the current picture block that are adjacent to the boundary; and performing, by using the second target filter, filtering processing on filtering pixels in the neighboring picture 
Regarding claim 5, Shen teaches determining, based on a correspondence between a plurality of block dimensions and a plurality of filters in the filter set, a filter corresponding to a block dimension of the current picture block, wherein the filter corresponding to the block dimension of the current picture block is the target filter used to filter the current picture block at the boundary, and the block dimension of the current picture block is the width or height of the current picture block([see in Fig. 8]- in FIG. 8, the dimension of processing target block P is smaller than that of block Q adjacent to the left side of block P, and is larger than the dimensions of blocks R, S, and T  adjacent to the top of block P, In this case, the tap length of horizontal filter processing applied to block P is determined based on the height of block P. Also, of the vertical filter processing applied to block P, the tap length of the one corresponding to the boundary with block R is determined based on the width of block R).
Regarding claim 6, Shen teaches if a block dimension of the current picture block is greater than or equal to a first threshold, determining that a first filter in the filter set is the target filter used to filter the current picture block at the boundary ([see in Fig. 8]- in FIG. 8, on the other hand, the dimension of processing target block P is smaller than that of block Q adjacent to the left  side of block P, and is larger than the dimensions of blocks R, S, and T  adjacent to the top of block P); or
if a block dimension of the current picture block is less than the first threshold, determining that a second filter in the filter set is the target filter used to filter the current picture block at the boundary; wherein filtering strength of the first filter is greater than 
Regarding claim 7,Shen teaches  if a block dimension of the current picture block is greater than or equal to a first threshold, determining that a first filter in the filter set is the target filter used to filter the current picture block at the boundary([see in Fig. 8]- in FIG. 8, on the other hand, the dimension of processing target block P is smaller than that of block Q adjacent to the left  side of block P, and is larger than the dimensions of blocks R, S, and T  adjacent to the top of block P); if a block dimension of the current picture block is less than a second threshold, determining that a second filter in the filter set is the target filter used to filter the current picture block at the boundary; or if a block dimension of the current picture block is less than the first threshold and greater than or equal to the second threshold, determining that a third filter in the filter set is the target filter used to filter the current picture block at the boundary; wherein the first threshold is greater than the second threshold, filtering strength of the first filter is greater than filtering strength of the second filter, filtering strength of the third filter is less than the filtering strength of the first filter and greater than the filtering strength of the second filter, and the block dimension of the current picture block is the width or height of the current picture block.
Regarding claim 8, Shen teaches determining, from the filter set based on the dimension information of the current picture block and predetermined filtering strength of the boundary the target filter used to filter the current picture block at the boundary ([para 0005;0053]- Filtering strength is set according to the motion prediction modes of two adjacent blocks so that de-blocking filter processing of greater filtering strength is 
Regarding claim 10, determining, based on a correspondence between a plurality of block dimensions and a plurality of filters in a first filter set, a filter corresponding to a block dimension of the current picture block, wherein the filter corresponding to the block dimension of the current picture block is the target filter used to filter the current picture block at the boundary, and the first filter set is a filter set that corresponds to the predetermined filtering strength of the boundary in a plurality of filter sets([see in Fig. 8]- in FIG. 8, the dimension of processing target block P is smaller than that of block Q adjacent to the left side of block P, and is larger than the dimensions of blocks R, S, and T  adjacent to the top of block P, In this case, the tap length of horizontal filter processing applied to block P is determined based on the height of block P. Also, of the vertical filter processing applied to block P, the tap length of the one corresponding to the boundary with block R is determined based on the width of block R); or

Regarding claim 11, Shen teaches if a block dimension of the current picture block is greater than or equal to a third threshold, determining that a fourth filter in a third filter set is the target filter used to filter the current picture block at the boundary([see in Fig. 8]- in FIG. 8, on the other hand, the dimension of processing target block P is smaller than that of block Q adjacent to the left  side of block P, and is larger than the dimensions of blocks R, S, and T  adjacent to the top of block P).
Regarding claim 12,Shen teaches  if a block dimension of the current picture block is greater than or equal to a third threshold, determining that a fourth filter in a third filter set is the target filter used to filter the current picture block at the boundary([see in Fig. 8]- in FIG. 8, on the other hand, the dimension of processing target block P is smaller than that of block Q adjacent to the left  side of block P, and is larger than the dimensions of blocks R, S, and T  adjacent to the top of block P); if a block dimension of the current picture block 1s less than a fourth threshold, determining 
Regarding claim 13, Shen teaches if a block dimension of the current picture block is greater than or equal to a fifth threshold, determining that a filter set corresponding to the block dimension of the current picture block is a fourth filter set, wherein the fourth filter set comprises a plurality of filters corresponding to different filtering strength; and determining, from the fourth filter set, a filter corresponding to the predetermined filtering strength of the boundary, wherein the filter corresponding to the predetermined([para 0005;0053]- Filtering strength is set according to the motion prediction modes of two adjacent blocks so that de-blocking filter processing of greater filtering strength is applied to the block with strong noise intensity.  For example, if four levels of filtering strength can be set, filtering strength setting is carried out as follows.  If the motion prediction mode of either one or both of the two blocks is intra, the strongest 
	Regarding claim 14, Shen teaches if a block dimension of the current picture block is greater than or equal to a fifth threshold, determining that a filter set corresponding to the block dimension of the current picture block is a fourth filter set, wherein the fourth filter set comprises a plurality of filters corresponding to different filtering strength; and determining, from the fourth filter set, a filter corresponding to the  Filtering strength is set according to the motion prediction modes of two adjacent blocks so that de-blocking filter processing of greater filtering strength is applied to the block with strong noise intensity.  For example, if four levels of filtering strength can be set, filtering strength setting is carried out as follows.  If the motion prediction mode of either one or both of the two blocks is intra, the strongest filtering strength (Bs=3) will be set.  If both blocks reference different reference frames, if both blocks reference different numbers of reference frames, or if both blocks reference the same reference frames but their motion vectors are not similar, the second strongest filtering strength (Bs=2) will be used.  If both blocks reference the same reference frames and their motion vectors are similar, the third strongest (second weakest) filtering strength (Bs=1) will be used.  In other cases, filtering strength is set to be turned off (Bs=0), and filtering is not applied to the corresponding boundary);
	if a block dimension of the current picture block is less than a sixth threshold, determining that a filter set corresponding to the block dimension of the current picture block is a fifth filter set, wherein the fifth filter set comprises a plurality of filters corresponding to different filtering strength; and determining, from the fifth filter set, a filter corresponding to the predetermined filtering strength of the boundary, wherein the filter corresponding to the predetermined filtering strength of the boundary is the target filter used to filter the current picture block at the boundary; or if a block dimension of the current picture block is less than the fifth threshold and greater than or equal to the 
	Regarding claim 15, Shen teaches determining, from the filter set based on the width of the current picture block through table lookup or a comparison with a threshold, a target filter used to filter the current picture block at the third boundary, wherein the width of the current picture block is greater than or equal to a preset value([para 0056-0057]- threshold value is used for determining which pixels to filter and how many pixels to filter.  This threshold value corresponds to the amount of filtering required to correct the block noise introduced during the encoding process or transmission process due to layered data dropping for scalability.  Threshold values could be set empirically depending on the coding scheme used); and determining, from the filter set based on  threshold value is used for determining which pixels to filter and how many pixels to filter.  This threshold value corresponds to the amount of filtering required to correct the block noise introduced during the encoding process or transmission process due to layered data dropping for scalability.  Threshold values could be set empirically depending on the coding scheme used).
	



Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Norkin et al. (US. Pub. No. 2013/0294525 A1) in view of Shen et al. (US. Pub. No. 2005/0078750 A1).
Regarding claim 16, Norkin teaches a picture filtering apparatus([see in Fig. 7]- a filtering control device), comprising: a memory containing instructions([see in Fig. 8]-computer 70 which will have a memory); and a processor in communication with the memory and upon execution of the instructions, is configured to perform operations, the operations comprising([see in Fig. 7-8]-a processor unit):
However, Norkin does not explicitly disclose if a block dimension of a current picture block is greater than or equal to a first threshold, determining that a first filter is a target filter used to filter the current picture block a boundary, wherein the boundary is a 
if a block dimension of the current picture block 1s less than the first threshold,
determining that a second filter is a target filter used to filter the current picture block at the boundary, wherein filtering strength of the first filter is greater than filtering strength of the second filter, and the block dimension of the current picture block is a width or a height of the current picture block; and performing, by using the target filter, filtering processing on filtering pixels in the current picture block that neighbor to the boundary.
In an analogous art, Shen teaches if a block dimension of a current picture block is greater than or equal to a first threshold, determining that a first filter is a target filter used to filter the current picture block a boundary, wherein the boundary is a boundary between the current picture block and a neighboring picture block of the current picture block([see in Fig. 8]- in FIG. 8, the dimension of processing target block P is smaller than that of block Q adjacent to the left side of block P, and is larger than the dimensions of blocks R, S, and T  adjacent to the top of block P, In this case, the tap length of horizontal filter processing applied to block P is determined based on the height of block P. Also, of the vertical filter processing applied to block P, the tap length of the one corresponding to the boundary with block R is determined based on the width of block R; [ Note; since the claimed "or" is a selective "or" examiner considers only  the claimed "first paragraph of the claim limitation"]); or
if a block dimension of the current picture block 1s less than the first threshold,
determining that a second filter is a target filter used to filter the current picture block at the boundary, wherein filtering strength of the first filter is greater than filtering strength  in FIG. 8, the dimension of processing target block P is smaller than that of block Q adjacent to the left side of block P, and is larger than the dimensions of blocks R, S, and T  adjacent to the top of block P, In this case, the tap length of horizontal filter processing applied to block P is determined based on the height of block P. Also, of the vertical filter processing applied to block P, the tap length of the one corresponding to the boundary with block R is determined based on the width of block R; [ Note; since the claimed "or" is a selective "or" examiner considers only  the claimed "first paragraph of the claim limitation"]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Shen to the modified system of Norkin and Ikai a loop filter has been proposed that is applied to both reference and non-reference pictures to improve the picture quality of decoded pictures [Shen; para 0005].
	Regarding claim 17, Shen teaches wherein the first threshold is 2n, and 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
([para 0056-0057]- A threshold value is used for determining which pixels to filter and how many pixels to filter. The threshold value is determined based on the quantization parameter and temporal decomposition level of the frame undergoing filtering. Examiner consider, since the threshold value is not define in the reference where n can be defined as any value).
	Regarding claim 18, Norkin teaches A video encoder([see in Fig. 9]-encoder), comprising: a reconstructor([para 0003]- there is a deblocking filter, also denoted loop a loop filter([para 0003]-loop filter), and an entropy encoder([para 0092]- entropy encoder), wherein the reconstructor([para 0003]- there is a deblocking filter, also denoted loop filter, after prediction and residual reconstruction) is configured to([see in Fig. 9]): reconstruct a current encoding picture block, and output a reconstructed current picture block to the loop filter([para 0037]- deblocking can improve the subjective quality of the reconstructed picture by applying different amount of filtering to blocks of different size).
However, Norkin does not explicitly disclose  the loop filter is configured to determine, based on dimension information of the reconstructed current picture block, a target filter used to filter the reconstructed current picture block; and perform filtering processing on the reconstructed current picture block by using the target filter, wherein the dimension information comprises a width or a height of the reconstructed current picture block; and wherein the entropy encoder is configured to encode an identifier into a stream, wherein the identifier is used to indicate whether to filter the current picture block based on the dimension information of the current picture block.
In an analogous art, Shen teaches the loop filter is configured to determine, based on dimension information of the reconstructed current picture block, a target filter used to filter the reconstructed current picture block([[see in Fig. 8 and  para 0051]- in FIG. 8, on the other hand, the dimension of processing target block P is smaller than that of block Q adjacent to the left side of block P, and is larger than the dimensions of blocks R, S, and T adjacent to the top of block P. In this case, the tap length of horizontal filter processing applied to block P is determined based on the height of block P. Also, of the vertical filter processing applied to block P, the tap length perform filtering processing on the reconstructed current picture block by using the target filter, wherein the dimension information comprises a width or a height of the reconstructed current picture block([see in Fig. 8 and para 0051 and 0053, 0055]- in FIG. 8, on the other hand, the dimension of processing target block P is smaller than that of block Q adjacent to the left side of block P, and is larger than the dimensions of blocks R, S, and T adjacent to the top of block P. In this case, the tap length of horizontal filter processing applied to block P is determined based on the height of block P. Also, of the vertical filter processing applied to block P, the tap length of the one corresponding to the boundary with block R is determined based on the width of block R. Furthermore, of the vertical filter processing applied to block P, the tap length of the one corresponding to the boundary with block S is determined based on the width of block S, and of the vertical filter processing applied to block P, the tap length of that corresponding to the boundary with block T is determined based on the width of block T)); and wherein the entropy encoder is configured to encode an identifier into a stream, wherein the identifier is used to indicate whether to filter the current picture block based on the dimension information of the current picture block([see in Fig. 8 and para 0051 and 0053, 0055]- in FIG. 8, on the other hand, the dimension of processing target block P is 
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 18.Hence; all limitations for claim 19 have been met in claim 18.




Allowable Subject Matter

s 3 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, The apparatus according to claim 2, wherein the operations further comprise: if attributes of the target filter comprise a filtering coefficient, a quantity of source filtering pixels, and a quantity of target filtering pixels, performing filtering processing on filtering pixels in the current picture block based on the filtering coefficient and filtering pixels on two sides of the boundary, wherein the filtering pixels in the current picture block are adjacent to the boundary and correspond to the quantity of target filtering pixels, and the filtering pixels on the two sides of the boundary correspond to the quantity of source filtering pixels; 
if attributes of the target filter comprise a filtering coefficient and a quantity of source filtering pixels, performing filtering on filtering pixels in the current picture block based on the filtering coefficient and filtering pixels on two sides of the boundary, wherein the filtering pixels in the current picture block are adjacent to the boundary and correspond to a preset quantity of target filtering pixels, and the filtering pixels on the two sides of the boundary correspond to the quantity of source filtering pixels;
if attributes of the target filter comprise a filtering coefficient and a quantity of target filtering pixels, performing filtering processing on filtering pixels in the current picture block based on the filtering coefficient and filtering pixels on two sides of the boundary, wherein the filtering pixels in the current picture block are adjacent to the 
if attributes of the target filter comprise a filtering coefficient, performing filtering processing on filtering pixels in the current picture block based on the filtering coefficient and filtering pixels on two sides of the boundary, wherein the filtering pixels in the current picture block are adjacent to the boundary and correspond to a preset quantity of target filtering pixels, and the filtering pixels on the two sides of the boundary correspond to a preset quantity of source filtering pixels;
if attributes of the target filter comprise a quantity of source filtering pixels and a quantity of target filtering pixels, performing filtering processing on filtering pixels in the current picture block based on a preset filtering coefficient and filtering pixels on two sides of the boundary, wherein the filtering pixels in the current picture block are adjacent to the boundary and correspond to the quantity of target filtering pixels, and the filtering pixels on the two sides of the boundary correspond to the quantity of source filtering pixels; if attributes of the target filter comprise a quantity of source filtering pixels, performing filtering processing on filtering pixels in the current picture block based on a preset filtering coefficient and filtering pixels on two sides of the boundary, wherein the pixels in the current picture block are adjacent to the boundary and correspond to a preset quantity of target filtering pixels, and the filtering pixels on the two sides of the boundary correspond to the quantity of source filtering pixels; or


Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	JANG et al., US 2019/0208209 A1, discloses a still image or moving image 
processing method.
2.	LIM  et. al., US 2020/0413069  A1, discloses a method and apparatus for 
encoding/decoding an image using intra prediction and a recording medium storing a bitstream generated by an image encoding method/apparatus.
3.	JUN et al., US. 2020/0366900 A1, discloses method and apparatus for performing template matching-based intra prediction.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/MD N HAQUE/Primary Examiner, Art Unit 2487